                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Mary Estrada,

      Plaintiff,

      V.                                          Case No. 2:18-cv-960

Commissioner of Social Security,                  Judge Michael H. Watson

      Defendant.                                  Magistrate Judge Jolson


                             OPINION AND ORDER

      On July 18,2019, Magistrate Judge Jolson issued a Report and

Recommendation ("R&R") recommending that the Court overrule Mary Estrada's

("PlaintlfT) Statement of Errors and affirm the decision of the Commissioner of

Social Security ("Commissioner"). R&R, ECF No. 12. Plaintiff timely objected.

Obj., ECF No. 13.

      When a party objects to an R&R within the allotted time, the Court "shall

make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made." 28 U.S.C.

§ 636(b)(1): see also Fed. R. Civ. P. 72(b). Upon review, the Court "may accept,

reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge." 28 U.S.C. § 636(b)(1). The undersigned has reviewed de

novo the record in this case, the Magistrate Judge's R&R, and Plaintiffs

objection and concludes that the decision of the Administrative Law Judge
("ALJ") applied the correct legal standard and Is supported by substantial

evidence. Blakely v. Comm'r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009).

      Plaintiffobjects that the Magistrate Judge erred In affirming the ALU's

decision to give greater weight to the opinion of a non-examining physician who

testified at her hearing than the opinions of her examining physicians and the

state agency reviewers. The ALJ gave the non-examining expert's opinion

greater weight because the expert (unlike Plaintiffs examining physicians and

the state agency reviewers) had access to the entirety of Plaintiffs medical

records and was cross-examined by Plaintiffs attorney. It was not erroneous for

the ALJ to do so.

      "Like the opinions of other medical sources, a medical expert's opinion

may constitute substantial evidence when supported by other medical evidence

of record." Compton v. Astrue, No. 1:11-CV-626, 2012 WL 4473155, at *8 (S.D.

Ohio Sept. 26,2012), report and recommendation adopted sub nom. Compton v.

Comm'r of Soc. Sec., No. 1:11-CV-626, 2012 WL 5288003 (S.D. Ohio Oct. 25,

2012). Particularly where—as here—^the medical expert has access to the

claimant's entire record and is able to observe the claimant at the hearing, it may

be appropriate for the ALJ to accept the expert's opinion over that of a treating

physician or state agency reviewer. See Id.', Werner v. Comm'r of Soc. Sec., No.

1:12-CV-143, 2013 WL 1137502, at *6 (N.D. Ohio Mar. 18, 2013).

      The record here supports the medical expert's opinion. The Magistrate

Judge's R&R goes through that record evidence in detail, and it will not be


Case No. 18-cv-110                                                       Page 2 of 3
repeated here. Plaintiff asserts that the Magistrate Judge provided post hoc

rationalizations for the ALJ's decision by relying on record evidence that was not

explicitly cited by the ALJ. But while the Court may not reweigh the evidence or

decide questions of credibility, "it may [nonetheless] examine ail the evidence in

the record in making its decision, regardless of whether such evidence was cited

in the Commissioner's final decision." Werner v. Comm'rofSoc. Sec., No. 1:12-

CV-143, 2013 WL 1137502, at M (N.D. Ohio Mar. 18,2013) (citing Garner v.

Heckler, 745 F.2d 383, 387 {6th Cir. 1984); Walker v. Sec'y of Health & Human

Servs., 884 F.2d 241, 245 (6th Cir.1989)). Because the record supports the

medical expert's opinion, it was not erroneous for the ALJ to give that opinion

greater weight than the opinions of PlaintifFs treating physicians or the state

agency reviewers.

      Accordingly, Plaintiffs objection is OVERRULED. The Court ADOPTS the

R&R and AFFIRMS the Commissioner's decision. The Clerk is DIRECTED to

enter judgment for Defendant and terminate this case.

         IT IS SO ORDERED.




                                            /s/Michael H. Watson
                                          MICHAEL H. WATSON. JUDGE
                                          UNITED STATES DISTRICT COURT




Case No. 18-cv-110                                                       Page 3 of 3
